But THE COURT decided the notice to be reasonable.
Mr. Simms then objected, that the deposition was in the handwriting of the defendant’s counsel, contrary to the act of congress (1 Stat. 89).
But the deposition being taken by dedimus from this court, and according to common •usage, THE COURT unanimously decided that it might be read. The deposition was to prove the contents of certain papers which had been used at a former trial of the same cause.
Mr. Simms objected to the reading of the deposition, until the loss of the papers was proved.
THE COURT thought the loss was sufficiently proved by the affidavit of the defendant himself, which was made to procure the new trial.